DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 11/02/2020.
Claims 1–25 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1, 13, 18, & 23 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Hume (US 2013/0047113 A1) in view of Moubayed (2008/0154177 A1) in view of Struys (US 2003/0036744 A1)

CLAIM 1 – 
Independent claims 13, 18, & 23 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. 
A system configured to provide update data to infusion pumps, the system comprising: a subset of infusion pumps of a plurality of infusion pumps, each infusion pump, located within one or more clinical environments, configured to deliver medication according to operational software and one or more drug libraries to one or more patients; (Hume [Fig. 3] and [0032] Referring now to the figures, FIG. 1 illustrates an example system for receiving, processing, and providing medical data. The system includes a number of servers, such as a picture archiving and communication system (PACS) 102, a radiology information system (RIS) 104, a medical list server (LIS) 106, a hospital information system (HIS) 108, electronic medical records (EMR) 110, and electronic health records (EHR) 112, for example, that are coupled to a further medical server 114. The medical server 114 may further be coupled to a number of medical devices 116, 118, and 120, which may include any number of devices like infusion pumps, monitors, bedside computers, etc. The medical server 114 may be configured to receive information from the number of servers and medical devices, and provide the information to a graphical interface platform 122. [0024] FIGS. 13A-B are example screen shots of data available under a Rule Set Optimizer tab that shows high-level infuser information, such as drug library information for clinician review.) 
a server, located outside of the one or more clinical environments, configured to receive user input comprising a location of update data, the update data including one or more of updates to infusion pump operational software and updates to the one or more drug libraries; and (Hume [0032] Referring now to the figures, FIG. 1 illustrates an example system for receiving, processing, and providing medical data. The system includes a number of servers, such as a picture archiving and communication system (PACS) 102, a radiology information system (RIS) 104, a medical list server (LIS) 106, a hospital information system (HIS) 108, electronic medical records (EMR) 110, and electronic health records (EHR) 112, for example, that are coupled to a further medical server 114. The medical server 114 may further be coupled to a number of medical devices 116, 118, and 120, which may include any number of devices like infusion pumps, monitors, bedside computers, etc. The medical server 114 may be configured to receive information from the number of servers and medical devices, and provide the information to a graphical interface platform 122. [0024] FIGS. 13A-B are example screen shots of data available under a Rule Set Optimizer tab that shows high-level infuser information, such as drug library information for clinician review.)

Hume does not explicitly disclose the below method.

a connectivity adapter comprising a first interface for (Moubayed  [Fig. 1, 24]) communication with the server over a first network that is outside of the one or more clinical environments, (Moubayed [0046] In this example, the extra-institutional portion 16 of the system 10 comprises one or more extra-institutional user interfaces 24 (e.g., computers or PDAs), one or more extra-institutional infusion pumping devices 26 which may be connected via wired or wireless connection to the Internet and may then communicate with the server 18 through the institution's internet connection. Further, extra-institutional infusion pumping devices 26 may telephonically communicate to the inter-institutional portion 14 via an extra-institutional telephonic modem 12 which connects to an intra-institutional telephonic modem 124 which connects to an intra-institutional server 18) a second interface (Moubayed [Fig. 1, 24]) for communication with the subset of infusion pumps over a second network that is within at least one of the one or more clinical environments and separate from the first network, (Moubayed  [0045] The intra-institutional server 18, user interfaces 20, intra-institutional pump devices 22 and optional telephonic modem 124 are connected to a wired or wireless network (e.g., a LAN or intranet). The server 18 may include or incorporate a pump server 18a, a web server 18b, and a database server 18c.)
and computer hardware and memory configured to store at least the update data, the memory further storing instructions that, when executed by the computer hardware, configure the connectivity adapter to: receive the first location of the Moubayed [0052] FIG. 4 shows an example of a Remote Monitoring page. In this example, the remote monitoring page provides the user with the capability to monitor one or more network-connected pumps. A user may also select network-connected pumps for display, and remove displayed pumps from monitoring. Data is provided by each network-connected pump to the system for populating the remote monitoring page. The system also provides the user with the ability to present notes with respect to each connected pump, such that other users are able to read them. In order for the user to switch between pumps, a tab control, having one pump per tab, may be selected. The tab can include, for example, the pump serial number, patients name, the current status of the monitored pump, etc. Additional information that may be acquired includes current infusion status with the parameters of the currently running infusion, vital signs information with baseline information, patient query information and adverse reaction monitoring zone transition information. A "Remote Monitoring Options" page, as illustrated in FIG. 5, is also available and displays the same information found on the Remote Monitoring page, with the addition of an Hx text window in which pump history file information is also displayed, and a Pause button that when activated will pause the infusion of an infusing pump being monitored.)
store blocks of the update data at a second location that is within the connectivity adapter, wherein the stored blocks of update data are -2-Application No.: 16/512093Filing Date:July 15, 2019available for transmission to one or more infusion pumps of the subset of infusion pumps over the second network that is within the at least one clinical environment; (Moubayed [0045] The intra-institutional server 18, user interfaces 20, intra-institutional pump devices 22 and optional telephonic modem 124 are connected to a wired or wireless network (e.g., a LAN or intranet). The server 18 may include or incorporate a pump server 18a, a web server 18b, and a database server 18c.)
monitor a status of the second network; (Moubayed [0052] A user may also select network-connected pumps for display, and remove displayed pumps from monitoring. Data is provided by each network-connected pump to the system for populating the remote monitoring page. The system also provides the user with the ability to present notes with respect to each connected pump, such that other users are able to read them. In order for the user to switch between pumps, a tab control, having one pump per tab, may be selected. The tab can include, for example, the pump serial number, patients name, the current status of the monitored pump, etc. Additional information that may be acquired includes current infusion status with the parameters of the currently running infusion, vital signs information with baseline information, patient query information and adverse reaction monitoring zone transition information.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Hume in view of Moubayed to store blocks of the Moubayed [Abstract] A system and method for remote monitoring and/or management of infusion therapies. A user can monitor and manage server-connected pumps at a remote location, such as a computer or PDA. Pumps located at an institution, such as a hospital or patients home, are connected, for example, via the Internet to a server that includes a database of information. A user can operate the pump, from a remote location, by using an interface displayed on the remote site.).

Hume in view of Moubayed does not explicitly disclose the below method.
Struys, discloses a method having the limitation of:
and transmit, in response to a request, the stored blocks of update data over a second communication channel of the second network based at least in part on the monitored status of the second network; (Struys [0068] Medication delivery controller 108 can be implemented utilizing a variety of different technologies in a variety of different architectures to achieve the desired result. As stated above, a primary purpose of a medication delivery controller 108 is to sense the resultant effect on patient 116 by the parameters from sensor package 104 and to adjust the medication delivery rate to achieve the desired result. Preferably, a processor-based software-controlled device is utilized to perform this function. The processor-based device includes an input interface to receive parameters from sensor package 104 and an output interface to provide control information to medication delivery unit 112. [Claim 22] A medication delivery controller for controlling the administration of medication to a patient to achieve and maintain a target effect in said patient, the controller comprising: a sensor interface configured to receive one or more patient parameters from a sensor package, therefore a monitored status of a network, a processor coupled to said data interface configured to determine a target concentration level of said medication to achieve said target effect and to determine a medication delivery rate to achieve said target concentration level of said medication in said patient; and a data output port coupled to said processor to forward instructions to a medication delivery unit to deliver said medication at said medication delivery rate determined by said processor.)
the subset of infusion pumps further configured to request the stored blocks of update data over a first communication channel of the second network and receive the stored blocks of update data over the second communication channel of the second network, responsive to receiving the requested blocks of update data, each infusion pump of the subset of infusion pumps administrating medication to the one or more patients according to the received blocks of update data (Struys [0039] Medication delivery controller 108 accepts the one or more parameters and utilizes these parameters to determine the desired concentration level of a medication. Medication delivery controller 108 controls medication delivery unit 112 to administer medication to patient 116 at the desired rate or interval to achieve the desired concentration of medication in the patient's blood stream. Medication delivery controller 108 controls medication delivery unit 112 such that the concentration of medication in the patient's blood stream is either maintained, increased, or decreased. Decisions to maintain or adjust the rate or interval of medication delivery are made based on an evaluation of the parameters received from sensor package 104. [0044] For example, where medication delivery unit 112 is an infusion pump, medication delivery controller 108 may instruct medication delivery unit 112 to increase the infusion rate, thereby increasing the concentration of medication in the patient's blood stream. The steps of sensing a change in the patient response profile and adapting to the sensed change is illustrated by steps 216 and 220.)) 

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Hume in view of Moubayed further in view of Struys to responsive to receiving the requested blocks of update data, each infusion pump of the subset of infusion pumps administrating medication to the one or more patients according to the received blocks of update data with the motivation of controlling the delivery of the medication based on dynamic monitoring (see Struys [Abstract] A system and method for controlling the administration of medication to a patient utilizes adaptive feedback to achieve and maintain a target effect in said patient. A sensor package having one or more sensors is used to sense an attribute of the patient and to provide a parameter indicating the attribute being sensed. A medication delivery controller accepts one or more parameters from the sensor package and uses these parameters to determine the effect of a medication on a patient and the concentration level of medication that will achieve a desired effect.).

CLAIMS 2-12, 14-17, 19-22, & 24-25 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Hume (US 2013/0047113 A1) in view of Moubayed (2008/0154177 A1) in view of Struys (US 2003/0036744 A1) in view of Portnoy (US 2010/0121654).

CLAIM 2 & 24 – 
Hume in view of Moubayed in view of Struys does not explicitly disclose the below method.
Portnoy, discloses a method having the limitation of:
The system of Claim 1 wherein the stored blocks of data are stored in cache memory. ([0037] A processor as used herein is a device for executing machine-readable instructions stored on a computer readable medium, for performing tasks and may comprise any one or combination of, hardware and firmware. A processor may also comprise memory storing machine-readable instructions executable for performing tasks. A processor acts upon information by manipulating, analyzing, modifying, converting or transmitting information for use by an executable procedure or an information device, and/or by routing the information to an output device.)

Portnoy [003]).

CLAIM 3 & 25 – 
Hume in view of Moubayed in view of Struys does not explicitly disclose the below method.
Portnoy, discloses a method having the limitation of:
The system of Claim 1 wherein the update data is at least one of an operational software update and a drug library update. ([0015] It is known that medication errors are associated with intravenous medications and infusion devices and "smart" infusion devices are used to reduce the number of errors related to medication infusion administration. Smart infusion devices provide a library of intravenous medication data with dosing parameters that reduce the risk of user programming errors, therefore representing operational software and drug libraries.)

The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

CLAIM 4 & 19 – 

Portnoy, discloses a method having the limitation of:
The system of Claim 1 wherein the first location corresponds to a cloud URL and the second location corresponds to a local URL, the connectivity adapter further configured to map the cloud URL to the local URL. ([0017] FIG. 1 shows infusion pump monitoring system 10. System 10 includes client devices (workstations) 12 and 14, repository 17, Healthcare Information System (HIS) 46, Bar-code Point of Care (BPOC) system 44, smart pump 48 and server 20. The system 10 devices are interconnected and bidirectionally communicate via network 21 such as a LAN ( Local Area Network) or other type of network. A client device (workstation) 12 or 14 includes user interface processor 26 and memory unit 28 and may comprise a personal computer, notebook, PDA or phone, for example. Repository 17 (comprising one or more local or remote databases) includes information comprising electronic patient medical record information including patient monitoring data, fluid infusion parameters including rates and other infusion related data, medical images, diagnostic related data and treatment related data.)

The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

CLAIM 5 & 20– 

Portnoy, discloses a method having the limitation of:
The system of Claim 4 wherein the cloud URL is a temporary URL having a defined lifetime. ([0026] Smart infusion device 48 notifies BPOC system 44 when pre-operative antibiotics are initiated and completed. Infusion pump monitor 15 determines if a pre -defined time has passed for drug distribution to have occurred. This information is sent to an operating room system to notify workers that a patient is prepared for surgery. Monitor 15 uses the information to promptly adjust staffing schedules when a patient is inadequately medicated for a medical procedure. Administration of intravenous antibiotics needs to be initiated prior to a medical procedure so that therapy is complete and the antibiotic has been absorbed. This ensures that tissue level concentrations are adequate for surgery to begin. Improper timing and administration of intravenous antibiotics can result in post operative infections, increased morbidity and extended hospital visits. JCAHO (Joint Commission on the Accreditation of Healthcare Organizations) and CMS (Centers for Medicare & Medicaid Services) have both developed criteria for pre-operative antibiotic administration.)

The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

CLAIM 6 & 21 – 
The system of Claim 4 wherein the plurality of infusion pumps do not have network access to the cloud URL, the local URL providing access to the update data. (Examiner notes the use of Non-Functional Descriptive Material in the claim which describes the network access of the infusions. The network access of the infusion pumps represents a design choice and does not perform any function or change system in any way, and therefore holds little patentable weight.)

The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

CLAIM 7 & 22 – 
Hume in view of Moubayed in view of Struys does not explicitly disclose the below method.
Portnoy, discloses a method having the limitation of:
The system of Claim 1 wherein the first location is a temporary location having a defined lifetime.  ([0026] Smart infusion device 48 notifies BPOC system 44 when pre-operative antibiotics are initiated and completed. Infusion pump monitor 15 determines if a pre -defined time has passed for drug distribution to have occurred. This information is sent to an operating room system to notify workers that a patient is prepared for surgery. Monitor 15 uses the information to promptly adjust staffing schedules when a patient is inadequately medicated for a medical procedure.)

The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

CLAIM 8 – 
Hume in view of Moubayed in view of Struys does not explicitly disclose the below method.
Portnoy, discloses a method having the limitation of:
The system of Claim 1 wherein the connectivity adapter is further configured to, in response to receiving a request for the update data, open a local URL stream. ([0017] FIG. 1 shows infusion pump monitoring system 10. System 10 includes client devices (workstations) 12 and 14, repository 17, Healthcare Information System (HIS) 46, Bar-code Point of Care (BPOC) system 44, smart pump 48 and server 20. The system 10 devices are interconnected and bidirectionally communicate via network 21 such as a LAN (Local Area Network) or other type of network. A client device (workstation) 12 or 14 includes user interface processor 26 and memory unit 28 and may comprise a personal computer, notebook, PDA or phone, for example. Repository 17 (comprising one or more local or remote databases) includes information comprising electronic patient medical record information including patient monitoring data, fluid infusion parameters including rates and other infusion related data, medical images, diagnostic related data and treatment related data. Repository 17 also includes, data representing recommended guidelines for treating different medical conditions, individual treatment order templates, medical documentation templates, treatment orders placed by physicians for patients and patient treatment plans and documentation indicating compliance with recommended treatment guidelines, for example.)

The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

CLAIM 9 – 
CLAIM 15 is substantially the same and thus are rejected for substantially the same reasons as the first independent claim. 
Hume in view of Moubayed in view of Struys does not explicitly disclose the below method.
Portnoy, discloses a method having the limitation of:
The system of Claim 1 wherein the connectivity adapter is further configured to notify at least a portion of the one or more infusion pumps that the update data is available. ([0018] Interface processor 34 automatically initiates generation of a message indicating a potential adverse reaction to the particular infusion fluid in response to a determination of a lower rate being employed for previously administering the particular infusion fluid. Data processor 36 automatically predicts a time a patient receiving an administered infusion will be ready for a treatment procedure in response to the start time of infusion administration or the end time of infusion administration. Scheduling processor 39 automatically uses the time the patient will be ready for the treatment procedure in presenting a schedule identifying the treatment procedure together with a timeline.)

The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

CLAIM 10 – 
CLAIM 16 is substantially the same and thus are rejected for substantially the same reasons as the first independent claim. 

Portnoy further discloses a method having the limitation of:
The system of Claim 8 wherein the user input further includes filter information, and wherein the connectivity adapter is further configured to determine the subset of infusion pumps based at least in part on the filter information. ([Claim 12] An integrated infusion monitoring and scheduling system, comprising: an acquisition processor for acquiring fluid infusion parameters comprising a patient identifier, infusion fluid identifier and a rate of fluid infusion and at least one of, (a) a start time of infusion administration and (b) an end time of infusion administration, for administration of an infusion fluid to a patient at a point of care using an infusion pump)

The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

CLAIM 11 & 17 – 
Hume in view of Moubayed in view of Struys does not explicitly disclose the below method.
Portnoy, discloses a method having the limitation of:
The system of Claim 9 wherein the filter information includes at least one of an indication of a specific infusion pump, an indication of a specific version of an infusion pump, or an indication of a specific facility. ([0021] FIG. 7 shows user friendly fluid infusion device monitor display image 701 that advantageously graphically and textually presents single or combination drug infusion status of a particular patient. An alert monitor in monitor 15 directs pre-set alarms at specified IV infusion fluid volumes to initiate a workflow task sequence that alerts a pharmacist to prepare a replacement IV infusion and initiate generation of an IV bag label in the pharmacy. The alert monitor provides a nurse with an alert message via the status monitor of display image 701. This proactively alerts a nurse and pharmacist that an additional supply of medication is required for the patient before the IV bag is empty. The alert monitor is configurable to list patients and IV bag statuses by a variety of priorities such as based upon the volume of fluid left in the bag (highest to lowest, lowest to highest), listing specific critical care medications first, listing IV infusions with pump alarms first, for example. Display image 701 is configurable to display specific groups of IV infusions for a patient, such as maintenance fluids (LVP (large volume pumps), continuous infusions), IV infusion piggybacks (SVP (small volume parenteral, antibiotics), titratable IV infusions, and chemotherapy infusions)

The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

CLAIM 12 & 14 – 
Hume in view of Moubayed in view of Struys does not explicitly disclose the below method.
Portnoy, discloses a method having the limitation of:
The system of Claim 1 wherein the user input further includes a schedule indicating when the update data is available. ([0018] Scheduling processor 39 automatically uses the time the patient will be ready for the treatment procedure in presenting a schedule identifying the treatment procedure together with a timeline) 

The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

Response to Arguments
Applicant’s arguments with respect to claims, rejected under 35 USC § 103 have been considered but are not persuasive. Applicant argues that the claimed invention is not taught by the cited prior art references. Examiner respectfully disagrees for the reasons set forth above and incorporated herein. The rejection has also been discussed in our previous interview. Applicant re-hashes arguments previously presented. Applicant has not introduced any new amendments that would render the application allowable. 
However, Examiner would like to schedule an interview in order to suggest amendments that would potentially overcome the 103 rejection, and move prosecution forward. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686